Citation Nr: 1611242	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine osteoarthritis.   

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
In August 2012, prior of certification of the appeal to the Board, an attorney who had previously agreed to represent the Veteran in his appeal revoked his representation.  38 C.F.R. §§14.631(c), 20.608(a).  The Veteran has not since appointed a new representative.

In January 2016, the Veteran withdrew his prior request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Throughout the claim, the Veteran has reported flare-ups of his service-connected cervical spine symptoms.  In a November 2013 VA examination, the Veteran reported such flare-ups that involved increased pain with motion, weakened movement, and excess fatigability.  The examiner stated that it is more likely than not that there is significant discernable limitation of the Veteran's neck during flare-ups or with repetitive use, but that it would be mere speculation to predict to what degree his functioning was limited.  

Similarly, during a May 2014 VA examination, the Veteran again reported flare-ups of pain and weakness, particularly with certain activities such as driving and lifting heavy objects.  Again, the examiner found that less movement, more pain, and more weakness were contributing to functioning of the cervical spine.  However, the examiner stated that he could not comment as to the degree of such functional impairment without resorting to mere speculation.  As a rationale, the examiner stated that there was no reproducible and accurate means in order to provide the information other than speculation.  

The Veteran has reported an increase in neck pain and upper extremity symptoms since his most recent VA examination.  See undated statement from Veteran, received May 28, 2014.  Given this contention, and the lack of adequate information concerning additional functional loss during flare-ups, the Board requests that a new VA examination be provided in order to assess the current severity of the service-connected cervical spine disability.  

Regarding TBI, the Veteran received a VA TBI examination and opinion addendum in November 2013, in which the examiner stated that the Veteran's cognitive impairment, and especially the worsening of his cognition in the last few years, is not likely a result of TBI but is more likely due to his comorbid health conditions, namely insomnia, PTSD, and possible depression.  However, the examiner did not provide a rationale for this opinion.  In addition, the Board notes that a November 2013 mental health examination simply noted the findings of the TBI examination regarding cognitive impairment and did not provide an opinion or explanation for the cause of such impairment.  

The Board also notes that in a September 2014 Notice of Disagreement the Veteran indicated that his TBI was now affecting his activities of daily living, and that the current rating did not adequately reflect his symptoms.  Given the age of the VA examination report, the inadequacy of the rationale for the opinion provided therein, and given the Veteran's reports suggestive of a worsening of symptomatology, the Board finds that a new VA examination is warranted to assess the current severity and all related symptomatology of service-connected TBI.  

All ongoing records of VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since November 2015 and associate them with the claims file.  

2.  Then schedule the Veteran for a VA examination with a qualified physician to determine the current severity of his cervical spine disability.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the cervical spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion, even though such limited motion is not shown on the examination.  In assessing functional loss, the examiner should review findings throughout medical treatment and during physical examinations, and the Veteran's reports of the severity of his symptoms and their impact to provide an educated estimate of the degree of functional impairment resulting from the cervical spine disability during a flare-up.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the cervical spine disability.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report, and provide a rationale as to why there is no such relationship.  

Finally, the examiner should discuss any occupational impairment attributable to the cervical spine.

3.  Then schedule the Veteran for a VA examination with a physician to ascertain the current severity and manifestations of his service-connected TBI disability.  

The virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected TBI disability and should opine as to their severity.  The examiner should also specifically comment on the etiology of the Veteran's cognitive impairment.  If there is cognitive impairment that is not related to the service-connected TBI, the examiner should so report, and provide a rationale as to why there is no such relationship.  
Finally, the examiner should discuss any occupational impairment attributable to the TBI.
4.  Then, after taking any additional development deemed warranted, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




